Citation Nr: 0615774	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the cervical segment of the spine, on appeal 
from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the lumbar segment of the spine, on appeal 
from an initial grant of service connection.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Legal Aid Society of Greater 
Cincinnati


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Navy from 
April 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Cleveland, 
Ohio.  

The record reflects that the when the veteran originally 
began his appeal, he was appealing the denial of service 
connection for PTSD, a neck disability, and a lower back 
disability.  Prior to the claim reaching the Board, the RO 
granted service connection for disabilities of the cervical 
and lumbar segments of the spine.  A 10 percent and a 20 
percent rating were assigned respectively.  This occurred in 
a rating action dated December 1998.  Service connection was 
not granted for PTSD.  

The veteran was notified of the December 1998 decision and he 
then notified the RO that he was dissatisfied with the 
disability evaluation assigned to both spinal disorders.  He 
subsequently perfected his appeal.  Shortly thereafter, the 
veteran also submitted a claim for a total disability 
evaluation based on individual unemployability.  This claim 
was denied and the veteran also perfected his appeal with 
respect to this issue.  All four issues on appeal have been 
combined and are shown accordingly on the front page of this 
action.  

The Board remanded the veteran's claim in February 2004.  The 
Board requested that additional information be obtained from 
the veteran with respect to his claim and that additional 
medical testing be accomplished.  The claim has since been 
returned to the Board for further review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.

3.  The veteran's service-connected lower back disorder is 
manifested by complaints of pain and limitation of motion; 
there is no objective evidence showing consistent 
restrictions in the range of motion of the lower spine, along 
with clinical evidence of atrophy, neuropathy, and muscle 
spasms.

4.  The medical evidence does not show neurological symptoms, 
and that same evidence does not suggest that the veteran has 
been prescribed bed rest for periods of four weeks or longer.

5.  The veteran has been diagnosed as having a herniated disc 
at C5-6.  This condition produces pain, occasional 
tenderness, and minimal limitation of motion.  Muscle spasms, 
neurological symptoms, and other symptoms indicative of a 
more disabling disorder have not been presented.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for a rating in excess of 20 percent for a 
disability of the lumbar segment of the spine, on appeal from 
an initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5293 and 5295 
(2002) and Diagnostic Codes 5237 and 5243 (2005).

3.  The criteria for a rating in excess of 10 percent for a 
disability of the cervical segment of the spine, on appeal 
from an initial grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 5293 
(2002) and Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of an October 2002 
letter from the RO to the appellant that was issued after the 
initial agency of original jurisdiction (AOJ) decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection and for an 
increased evaluation, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the US Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.


The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's Remand of February 2004.  In 
each instance, the VA has discussed what the appellant needed 
to present in the form of evidence that would allow for him 
to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the long 
course of this appeal, the veteran has undergone many 
examinations.  These exams have been performed in order to 
obtain detailed information with respect to the veteran's 
upper and lower back disabilities.  They have also been 
accomplished in order to determine whether the veteran was 
suffering from PTSD or from other psychiatric disorders.  The 
results of all of these examinations have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with Dingess 
notice via a letter dated April 2006.  As such, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased 
evaluation claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

As noted above, the veteran has submitted a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  He maintains that as a result of his 
service in the US Navy, he endured stressors that led to the 
development of his claimed psychiatric disorder.  He now asks 
that benefits be assigned to him.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further determined that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects that the veteran served aboard the USS 
Kawishiwi (AO 146) [a fleet oiler] during the Vietnam War.  
The veteran's service records indicate that the USS Kawishiwi 
served in the maritime waters of Vietnam between in 1969, 
1970, and 1971.  The veteran has maintained that the ship 
endured heavy seas and that he was nearly sent overboard when 
numerous large waves swamped the deck of the ship.  He has 
said that he, along with two others, was sent all over the 
deck and that he injured his back when he landed on it after 
one of the waves "ragged dolled" him.  He contends that he 
has recurring thoughts about the waves and that he 
occasionally experiences nightmares with respect to the storm 
at sea.  Additionally, he has claimed that during maneuvers, 
the Kawishiwi collided with the USS Oriskany (CV 34) and that 
he still has memories of that event.  The veteran expanded on 
his recounting of stressors by stating that while the 
Kawishiwi was in port, he saw wounded veterans being 
transported to and from other ships.  The veteran has 
asserted that he now suffers from PTSD and that such a 
disorder has been caused by his service in the waters off of 
Vietnam where he claims he experienced many horrors (or 
stressors).  He avers that he now suffers from nightmares and 
anxiety.  

The record reflects the veteran was a boatsmanmate.  His DD 
Form 214 notes that the veteran was issued a National Defense 
Service Medal, a Vietnam Service Medal, and an Armed Forces 
Expeditionary Medal.  The official records do not show that 
the veteran was awarded a personal or unit valour award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the veteran fired a personal weapon at the enemy such 
that he might have been awarded a Combat Infantryman Badge or 
a similar award from the Navy.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 
(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and 
(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2005).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005).

The veteran's principal claimed stressors are that he was 
roughed up during high seas while onboard the USS Kawishiwi 
and that he witnessed wounded veterans during ports-of-call.  
He does not contend that he fired a weapon against hostile 
troops or that he was involved in combat-type operations.  In 
this situation, the veteran was not in receipt of any awards 
and/or decorations that would suggest that he participated, 
i.e., fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is not one that 
would normally be involved in combat situations.  The 
obtained personnel records of the veteran do not show or 
suggest that the veteran participated in combat-related 
experiences.  Nevertheless, the medical records have 
confirmed that the veteran did injury his back while aboard 
ship.  However, those same service records do not confirm any 
of the veteran's contentions with respect to stressors.  

Yet even if the VA accepts the precepts that the veteran did 
undergo stressful events, the question remains as to whether 
the veteran now suffers from PTSD.  The record reflects that 
the veteran was examined by VA physicians in September 1998, 
November 2002, and October 6, 2005.  The examination reports 
note the veteran's claims folder, including the statements 
made by the veteran, and private medical records that have 
been submitted over the years, were reviewed.  After 
examining the veteran and reviewing the claims folder, each 
VA doctor determined that the veteran was not suffering from 
PTSD.  Diagnoses of a bipolar disorder have been given.  The 
examiners have further either stated or insinuated that the 
mental disorder the veteran was diagnosed therewith was not 
related to the veteran's military service.  

The record does contain private medical records that provide 
a diagnosis of PTSD.  The most significant is one provided by 
a Dr. K. J. Manges, dated July 2001.  Dr. Manges diagnosed 
the veteran as suffering from PTSD and that the condition was 
caused by the veteran's military service.  In part, this 
diagnosis was based upon the veteran's unverified service 
history of stressors.  That is, the examiner specifically 
mentioned that one of the veteran's stressors was the seeing 
of shipmates being sent overboard.  He further stated that 
another stressor was the veteran seeing the unloading of 
wounded individuals from other ships.  

The examination was also accomplished without the benefit of 
the veteran's claims folder.  Mere acquiescence with the 
appellant's contentions does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board is not bound to accept diagnoses 
and opinions by physicians who base a diagnosis of PTSD 
solely on the appellant's unsupported statements.  See Swann 
v. Brown, 5 Vet. App. 229 (1993).  Nor is the Board bound to 
accept the appellant's uncorroborated accounts of an in-
service stressor or the opinions or diagnoses by physicians 
who rely on the appellant's account of his stressful military 
service.  Id.  On the other hand, the Board finds the 1998, 
2002, and 2005 VA examiners' opinions are more probative 
because they reviewed the claims folder in addition to 
examining the appellant, before diagnosing the appellant with 
a bipolar disorder.  Moreover, in the most recent VA exam, 
that of 2005, the examiner opined that the criteria for PTSD 
were not met.  In arriving at this conclusion, the VA 
examiner commented on conflicting clinical records and 
concluded that the veteran was not suffering from PTSD but 
from a bipolar disorder.  

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the Board finds that the 
medical evidence does not support the assertion that the 
veteran now suffers from PTSD.  In coming to this conclusion, 
the Board gives more probative weight to the various VA 
examination reports.  Accordingly, the Board finds that the 
medical evidence cannot establish that the veteran manifests 
PTSD that is the result of his active service.

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that may be 
etiologically linked to service.  Consequently, his 
statements are competent with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence for the purpose of establishing 
current disability, or of showing a causal connection between 
current complaints and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

With regret, the Board finds that absent medical evidence 
supporting a current diagnosis of PTSD, the Board is not able 
to find that the veteran manifests PTSD that is the result of 
his active service.  As the medical evidence does not reflect 
that the veteran currently manifests PTSD, the preponderance 
of the evidence is against finding that the veteran manifests 
PTSD that may be etiologically related to his active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309, 3.385 
(2005).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Espiritu, supra.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.

II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

A.  Lower Back

The veteran has been service-connected for disabilities of 
the lumbar and cervical segments of the spine.  He seeks 
higher evaluations for both disorders.  With respect to the 
veteran's lower back, this disability has been assigned a 20 
percent evaluation in accordance with 38 C.F.R. Part 4, 
Diagnostic Codes 5295 (2002) and 5237 (2005).  

It is possible that the disability may be rated under any one 
of a number of diagnostic codes if the disability exhibits 
the appropriate manifestations and symptoms associated with 
that code.  These codes include 38 C.F.R. Part 4, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
						100 
Favorable angle				60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					50 
      Favorable 				40

Diagnostic Code 5292  - Spine, limitation 
of motion of, lumbar:

Severe 					40 
Moderate					20 
Slight 						10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief		60 
Severe; recurring attacks, with 
intermittent relief  
      40
Moderate; recurring attacks 		20 
Mild						10 
Postoperative, cured				0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2005).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

38 C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2005), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Supplemental Statement of the 
Case (SSOC) that was issued in January 2006.  In that SSOC, 
the veteran was given notice of both of the old and new 
rating criteria.  A copy of the SSOC was also provided to the 
veteran's accredited representative.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2005).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2005), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The record reflects that as a result of the veteran's claim, 
he underwent a VA exam of the spine in July 1996.  There is 
no indication of any historical complaints noted on the 
examination report.  The veteran's range of motion was 
measured to be:  

Forward Flexion			0 to 45 degrees 
Extension				0 to 5 degrees
Right/Left Lateral Rotation		0 to 
30 degrees
Left/Right Lateral Flexion		0 to 
10 degrees

Pain was reported by the veteran but radiculopathy was not 
noted.  Additionally, mild muscle spasms were observed in the 
very low muscles of the back.  Chronic back pain with C5-6 
herniation was diagnosed.  

A second VA examination of the spine was accomplished in 
December 2002.  The examiner found that the veteran was now 
suffering from lumbosacral degenerative disc disease.  While 
the examiner provided a listing of the veteran's previous 
medical exams, he was very brief with his comments concerning 
the symptoms and manifestations produced by the lower back 
disorder.

A third VA examination was performed in October 2005.  The 
examiner noted that he had reviewed the veteran's claims 
folder and he provided a summarization of the veteran's 
treatment from 1996 to the present.  Prior to the exam, the 
veteran complained of pain that radiated down the right leg 
to the foot.  He further stated that his back was stiff and 
became fatigued with use.  However, when asked about "flare 
ups", the veteran was very vague and could not specify how 
many times during the previous year he had experienced 
difficulties.  

Again the veteran's range of motion was measured; those 
results were as follows:  Flexion was 100 degrees out of 90 
degrees; extension was 40 degrees out of 40 degrees; left and 
right lateral bending was 40 degrees out of 40 degrees; and, 
left and right rotational twisting was 40 degrees out of 40 
degrees.  There was no objective evidence of painful motion, 
spasm, weakness, or tenderness.  The examination findings did 
not suggest that during flare-ups that the veteran was 
limited by pain, weakened movement, excess fatigability, or 
incoordination.  The veteran's neurological examination was 
within normal limits, and the examiner noted that the veteran 
had not been prescribed bed rest for treatment of his lower 
back disability.  The examiner did diagnose the veteran as 
having intervertebral disc syndrome of the lower back.  
However, he also wrote:

This opinion is based on the vagueness of 
the veteran's complaints in conjunction 
with the absolute lack of objective 
findings on physical examination.  

That is, muscle spasms and weakness of the legs were not 
found.  The veteran's muscle strength was graded as 5/5.  
Tenderness, ankylosis, or other postural abnormalities, along 
with fixed deformities, were not observed or noted.  
Radiculopathy was not diagnosed and there was no muscle 
atrophy of the lower extremities.  

As reported, the veteran's various private and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do show treatment 
for back pain and limitation of motion thereof.  However, 
they do not show findings suggesting ankylosis, either 
favorable or unfavorable.

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2005).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  With respect to Diagnostic Code 5285 and 
5235, they are not for application because the veteran did 
not fracture any of his vertebras. 38 C.F.R. Part 4 (2002) 
and (2005).

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for lumbar strain, limitation of motion, or intervertebral 
disc syndrome?  

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of his lower back disability.  Although the veteran 
has reported pain starting in the lower back and radiating to 
his buttocks and legs, the medical evidence does not 
establish atrophy of the involved nerves or for even the 
muscle spasms of the back.  Moreover, the veteran has not 
experienced paralysis of the nerves and the veteran has been 
capable of moving his lower extremities, even though he 
complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The veteran admitted, most recently in October 
2005, that he had not suffered from any type of "flare ups" 
for more than a year.  Additionally, none of the medical 
evidence from 1996 to the present suggests or insinuates that 
the veteran has ever been prescribed bed rest as a method of 
treatment for his lower back disability.  None of the medical 
records suggest or insinuate that the veteran has been 
bedridden solely as a result of his service-connected lower 
back disorder.  As reported, the veteran's medical treatment 
records were obtained.  These records do not show that he has 
been prescribed bed rest for a period of four to six weeks 
(or more) by his treating, or any other, physician.

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned a 20 
percent disability rating.  In order to be assigned a 40 
percent rating, the evidence would have to show that the 
veteran was suffering from severe limitation of motion of the 
lumbar segment of the spine.  Although the evidence has shown 
a reduction in the veteran's mobility of the spine, none of 
the doctors have classified the veteran's range of motion as 
severely limited.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, they do not suggest that the veteran's 
condition is presently under evaluated.  The records do not 
reveal constant neurological findings consistent with a more 
severe condition affecting the lumbar spine or the discs that 
would entitle him to a higher rating.  The VA medical 
examination reports have not noted persistent, chronic 
radicular symptoms.  While the veteran has complained of 
persistent pain and discomfort that has not been relieved by 
pain medications or therapy, the evidence does not show that 
the pain has restricted the veteran's ability to work or to 
perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  They have 
not shown muscle spasm or absent ankle jerk.  The evidence 
has not suggested that the veteran's forward flexion is 
limited to 30 degrees or less.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, or the new 
criteria in effect after that date, a disability evaluation 
in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4 (2002) and (2005).  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has occasional limitation of motion of the lumbar 
spine, and that there is pain on motion.  Limited motion of 
the lumbar segment of the spine results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional measurable functional loss and/or limitation of 
motion during flare-ups or with use.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 20 percent rating 
from the date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In sum, the Board denies the veteran's claim.  The benefit- 
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected lower back disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.

B.  Neck

The other disability for which the veteran now seeks an 
increased rating therefor is a disability of the cervical 
segment of the spine.  This disability has been classified as 
disc herniation at C5-6, and a 10 percent disability 
evaluation has been assigned in accordance with 38 C.F.R. 
Part 4, Diagnostic Codes 5290 and 5293 (2002), and 5237 and 
5243 (2005).  

As with the veteran's disability of the lower back, it is 
also possible that his neck disorder may be rated under any 
one of a number of diagnostic codes if the disability 
exhibits the appropriate manifestations and symptoms 
associated with that code.  These codes include 38 C.F.R. 
Part 4, Diagnostic Codes 5285, 5286, 5287, 5290, and 5293 
(2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
						100 
Favorable angle				60

Diagnostic Code 5287 - Spine, ankylosis 
of, cervical:

Unfavorable 					40 
      Favorable 				30

Diagnostic Code 5290  - Spine, limitation 
of motion of, cervical:

Severe 					30 
Moderate					20 
Slight 						10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief		60 
Severe; recurring attacks, with 
intermittent relief  
      40
Moderate; recurring attacks 		20 
Mild						10 
Postoperative, cured				0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2005).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2005), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Supplemental Statement of the 
Case (SSOC) that was issued in January 2006.  In that SSOC, 
the veteran was given notice of both of the old and new 
rating criteria.  A copy of the SSOC was also provided to the 
veteran's accredited representative.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2005).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2002) and (2005), for rating 
radiculopathy at the fifth and sixth cervicals, a 20 percent 
rating is warranted when the impairment is mild, 40 percent 
when moderate (major) and a 30 percent when moderate (minor), 
50 percent when severe (major) and a 40 percent when severe 
(minor), and a 70 percent when there is complete paralysis of 
all shoulder and elbow, with movements lost or severely 
affected, and hand and wrist movements not affected.  The 70 
percent will be assigned for the major extremity affected and 
a 60 percent will be assigned for the minor extremity 
affected.  
	
Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

Although the veteran underwent an examination of his complete 
back in July 1996, specific findings with respect to the neck 
were not reported.  The examination merely reported that the 
veteran had a herniated disc at C5-6.  The examination 
performed in December 2002 was also vague with respect to the 
symptoms and manifestations produced by the neck disorder.  

The examination accomplished in October 2005 does provide 
concrete findings with respect to the symptoms produced by 
the cervical segment of the spine disability.  Before the 
actual physical examination, the veteran complained of 
intermittent neck pain.  However, he was very vague in 
describing the duration or frequency of any flare ups.  When 
examined, the doctor found that the veteran's position of the 
head and spine were "normal".  There was no objective 
evidence of pain.  Neck flexion was 70 degrees; extension was 
70 degrees; left and right lateral bending was 65 degrees; 
and left and right lateral bending was 65 degrees.  The 
examiner noted that the veteran was not limited by pain, 
weakened movement, excess fatigability, muscle spasms, or 
tenderness.  Ankylosis was not reported.  The veteran's 
neurological testing returned "normal" results.  

As reported, the veteran's various private and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do show treatment 
for back and neck pain.  However, there is no indication that 
besides pain, and occasional mild limitation of motion, that 
the veteran has, over the years, suffered from other, more 
serious neck symptoms and manifestations.  

Because unfavorable ankylosis of the cervical segment of the 
spine has not been diagnosed, Diagnostic Codes 5287 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2005).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the cervical segments, 
then Diagnostic Codes 5286, 5287, and 5241 are also not for 
application.  Id.  With respect to Diagnostic Code 5285 and 
5235, they are not for application because the veteran did 
not fracture any of his vertebras. 38 C.F.R. Part 4 (2002) 
and (2005).

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for cervical spine limitation of motion or intervertebral 
disc syndrome?  

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of his upper back disability.  Although the veteran 
has reported pain, the medical evidence does not establish 
atrophy of the involved nerves or for even the muscle spasms 
of the back.  Moreover, the veteran has not experienced 
paralysis of the nerves and the veteran has been capable of 
moving his upper extremities, even though he complains of 
pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The veteran has admitted that he has not been 
told to lie down to relieve any neck pain.  None of the 
medical records suggest or insinuate that the veteran has 
been bedridden solely as a result of his service-connected 
neck disorder.  As reported, the veteran's medical treatment 
records were obtained.  These records do not show that he has 
been prescribed bed rest for a period of four to six weeks 
(or more) by his treating, or any other, physician.

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 30 percent.  The veteran has been assigned a 10 
percent disability rating.  In order to be assigned either a 
20 or 30 percent rating, the evidence would have to show that 
the veteran was suffering from moderate or severe limitation 
of motion of the cervical segment of the spine.  Although the 
evidence has shown a reduction in the veteran's mobility of 
the neck, none of the doctors have classified the veteran's 
range of motion as moderately or severely limited.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, they do not suggest that the veteran's 
condition is presently under evaluated.  The records do not 
reveal constant neurological findings consistent with a more 
severe condition affecting the cervical spine or the disc at 
C5-6 that would entitle him to a higher rating.  The VA 
medical examination reports have not noted persistent, 
chronic radicular symptoms.  While the veteran has complained 
of persistent pain and discomfort that has not been relieved 
by pain medications or therapy, the evidence does not show 
that the pain has restricted the veteran's ability to work or 
to perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or 
cervical spine condition have not been presented.  The 
evidence proffered does not show moderate or severe 
intervertebral disc syndrome with recurring attacks with or 
without intermittent relief.  They have not shown muscle 
spasm or absent ankle jerk.  The evidence has not suggested 
that the veteran's forward flexion is moderately limited.  
Thus, under the old rating criteria, in effect prior to 
September 22, 2002, or the new criteria in effect after that 
date, a disability evaluation in excess of 10 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 (2002) and 
(2005).  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion of the cervical spine, 
and that there is occasional pain on motion.  Limited motion 
of the cervical segment of the spine results in a certain 
level of functional loss.  However, there is a lack of 
objective medical evidence showing that the veteran suffers 
any additional measurable functional loss and/or limitation 
of motion during flare-ups or with use.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating 
from the date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In sum, the Board denies the veteran's claim.  The benefit- 
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected neck disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

1.  Entitlement to service connection for PTSD is denied.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the cervical segment of the spine, on appeal 
from an initial grant of service connection, is denied.

3.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the lumbar segment of the spine, on appeal 
from an initial grant of service connection, is denied.


REMAND

The remaining issue on appeal involves whether the veteran 
should be awarded a TDIU.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c) (2005).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issue involving a TDIU.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005) and VAOPGCPREC 7-2004.  To ensure that the VA 
accomplishes this task, informational letters have been sent 
to the regional offices informing them of what information 
must be included in a VCAA letter.  See VBA Fast Letter 04-
17, August 12, 2004.

After a review of the VCAA letter, issued in December 2003 
and prior to the VBA Fast Letter 04-17, it is the opinion of 
the Board that the veteran and his legal counsel have not 
been provided with the information required by the VBA Fast 
Letter 04-17.  In the absence of such prior notice, the Board 
finds that the case must be returned to the RO so that a new 
VCAA letter may be issued.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.159(b)(1) (2005), and 
the holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002), as well as 
VAOPGCPREC 7-2004 are fully complied with 
and satisfied as to the issue on appeal.  
In particular, the RO must inform the 
veteran that a total disability rating may 
also be assigned on an extra-schedular 
basis, under the procedures set forth in 
38 C.F.R. § 4.16(b) (2005), for veterans 
who are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of record 
(a) that is necessary to substantiate the 
claim, (b) that VA will seek to provide, 
and (c) that the claimant is expected to 
provide if the provisions of 38 C.F.R. § 
4.16(b)(2005) are used.

The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

Thereafter, the RO/AMC should readjudicate the TDIU issue as 
noted on the title page of this decision.  If the benefit 
sought on appeal remains denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC) regarding the issue.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


